United States Court of Appeals
                                                                 Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                                                              F I L E D
                         FOR THE FIFTH CIRCUIT               January 10, 2007
                         _____________________
                              No. 06-50760                Charles R. Fulbruge III
                         _____________________                    Clerk


UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
JESUS LOPEZ-MOLINA
                   Defendant - Appellant

                   ---------------------
    Appeal from the United States District Court for the
             Western District of Texas, El Paso
                   ---------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that the appellee’s unopposed motion to

vacate sentence of the district court is GRANTED.



     IT   IS   FURTHER   ORDERED   that   the   appellee’s   unopposed

motion to remand case to the United States District Court

for re-sentencing is GRANTED.




*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
    IT IS FURTHER ORDERED that the appellee’s alternative

unopposed motion to extend time to file it’s brief until

thirty days after the court’s denial of the motion to vacate

and remand is DENIED as unnecessary.